Citation Nr: 1140534	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  00-18 737A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer with gastritis rated as 30 percent disabling until July 1, 2009, including a March 3, 1999 to May 1, 1999 convalescence rating, and 20 percent thereafter.  

2.  Entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2010) for surgery performed on August 15, 2002.  

3.  Whether the reduction in the disability rating for duodenal ulcer from 30 percent to 20 percent was proper.

4.  Entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied an increased rating for a gastrointestinal disability, and assigned a temporary total rating for disability based on convalescence from surgery under 38 C.F.R. § 4.30 from March 3, 1999, through April 30, 1999.  A 30 percent evaluation was assigned through July 1, 2009 and a 20 percent rating thereafter.  

The Veteran also appealed an August 2009 rating decision by the RO in Providence, Rhode Island that denied service connection for ED and SMC based on loss of use of a creative organ.   

In March 2003, the Veteran provided testimony at a hearing before a hearing officer at the Providence, Rhode Island RO.  A transcript of the hearing is of record.

In January 2004, the Board remanded the case for further action by the agency of original jurisdiction (AOJ).  

In April 2006, the appeals management center (AMC) granted service connection for gastrointestinal lymphoma and evaluated that disability together with gastritis and history of duodenal ulcer.  In a July 2008 rating decision, the AMC proposed to reduce the evaluation for lymphoma to noncompensable, and reduce the evaluation for, the now separately evaluated, duodenal ulcer from 30 to 20 percent.  The AMC determined that it clear and unmistakable error to evaluate the lymphoma and duodenal ulcer together.  

In January 2009, the Board remanded the case to afford the Veteran an opportunity to participate in a hearing at the RO.  The Veteran cancelled his scheduled hearing in March 2009 and has not requested another hearing.  

In March 2009, the RO reduced the evaluation of lymphoma from 100 percent to 0 percent effective June 1, 2009.  The Veteran filed a notice of disagreement with the March 2009 RO decision in November 2009.  The RO issued a July 2010 statement of the case regarding this issue.  In an August 2010 substantive appeal, the Veteran wrote that he desired to limit his appeal to a different issue and the rating reduction issue has not been certified to the Board.  Therefore, the Board will not further consider this issue.  

In April 2009, the RO reduced that evaluation for duodenal ulcer with gastritis from 30 percent to 20 percent effective July 1, 2009.  The Veteran filed a July 2009 notice of disagreement with respect to this decision.  The RO has not issued a statement of the case for this issue; however, the proper evaluation for that disability was already on appeal.  

The issues of entitlement to a higher rating for a duodenal ulcer with gastritis, whether the reduction in the disability rating for duodenal ulcer from 30 percent to 20 percent was proper, and entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for surgery performed on August 15, 2002 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current ED that is etiologically related to chemotherapy treatment for service connected lymphoma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ED are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).  

2.  The regulatory criteria for special monthly compensation (SMC) based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k) (West 2002 & Supp. 2011), 5107(b); 38 C.F.R. § 3.350(a)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

(i) Service connection for ED 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because the grant of service connection in this case is not based on evidence of aggravation, it is not necessary to determine which version of the regulation is applicable. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has been service connected for erosive gastritis with a history of duodenal ulcer since April 1992.  In August 2004, the Veteran was found to have gastrointestinal/ duodenal lymphoma and began chemotherapy treatment.  He received a total disability rating for gastrointestinal / duodenal lymphoma for the active treatment period from June 2004 through June 2009.  The treatment was successful, and the rating for lymphoma was reduced to zero beginning June 1, 2009.  

In April 2009, the Veteran submitted a service connection claim for ED as secondary to service connected lymphoma.  He included a letter by Dr. A.T., his treating physician.  Dr. A.T. reported that he treated the Veteran for lymphoma with six cycles of chemotherapy.  As a result of the chemotherapy, the Veteran developed ED.  He noted that the Veteran did not have a prior history of ED.  

In May 2009, the Veteran was provided a VA examination.  The examiner reported that the Veteran had initially experienced ED in 1992 after taking heart medication.  The Veteran had reportedly noticed a decline in erectile function since that time.  Prior to the chemotherapy in 2004, the Veteran reported a good libido and partial erections that were insufficient for penetration.  He could not use oral ED medication due to interference with current medications.  The examiner opined that the chemotherapy aggravated the ED condition.  He cited review of the medical literature showing an association between chemotherapy and ED and the Veteran's reports of ED prior to chemotherapy.  

As part of his October 2009 notice of disagreement, Veteran reported that he did not have ED prior to chemotherapy.  He submitted a letter from Dr. G.H., his cardiac physician.  Dr. G.H. confirmed that he provided cardiac care for the Veteran and noted that the Veteran had not reported ED between 1992 and June 2004.  

The medical evidence clearly shows that the Veteran's current ED is associated with chemotherapy for service connected lymphoma.  The VA examiner found that ED had been aggravated by the chemotherapy, while other opinions suggest that the ED was due entirely to the chemotherapy.  The evidence is in relative equipoise as to whether the ED was proximately caused by chemotherapy or was merely aggravated by such therapy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that ED was proximately caused by the chemotherapy.  For these reasons, service connection for ED as secondary to service connected lymphoma is granted.  38 C.F.R. § 3.310.   

(ii) SMC based upon loss of use of a creative organ

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011). 

VA policy is to pay special monthly compensation for loss of use of a creative organ whenever a service connected disease causes loss of erectile power.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).  The grant of service connection for ED implies that there is a loss of erectile power due to a service connected disease.  Thus, the criteria for SMC for loss of use of a creative organ are met.  The claim is granted.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a). 


ORDER

Service connection for erectile dysfunction is granted.  

SMC for loss of use of a creative organ is granted.  


REMAND

The AOJ last adjudicated the issue of a higher rating for a duodenal ulcer with gastritis in an April 2009 supplemental statement of the case (SSOC).  Since the last adjudication, it received several pertinent private medical records prior to receipt of the case at the Board.  The AOJ is required to issue an SSOC that considers the new evidence.  38 C.F.R. § 19.31 (2010).

Newly received evidence includes records of VA treatment for the gastrointestinal disability since the last VA examination in April 2009.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran has not been afforded a VA medical opinion with respect to his claim for a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for surgery performed on August 15, 2002.  An opinion is needed to determine whether the procedure performed on that date required, or would have been expected to require, any period of convalescence.  The VCAA's duty to assist includes a duty to obtain a medical opinion based upon review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

As convalescence following surgery is a question involving medical expertise, the Board finds a medical opinion is necessary to determine whether the Veteran's August 15, 2002 surgery resulted in a convalescence period of at least a month.  See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran should also be afforded an opportunity to submit additional information and evidence regarding this claim.  Then, the AOJ should obtain a medical opinion in connection with this claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to evaluate the current severity of his service connected gastrointestinal disability.  The examiner should acknowledge review of the claims folder in the examination report or in an addendum.  

2.  Obtain a medical opinion concerning the August 15, 2002 esophagogastroduodenoscopy.  The claims file must be available for review, and the examiner should indicate receipt and review of the claims file in any report generated.  

The examiner should opine whether the August 15, 2002 esophagogastro-duodenoscopy necessitated a period convalescence lasting at least one month or more.  If so, he or she must opine as to the duration of the necessary convalescence.

For VA purposes, convalescence is considered the stage of recovery following a surgical operation.  Recovery is considered the act of regaining or returning toward a normal or healthy state.  

Convalescence does not necessarily entail at home recovery, but would involve any periods when it would not be feasible to return to work.  See Felden v. West, 11 Vet. App. 427, 430 (1998).  

The examiner should provide reasons for the opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Review the evidence received since the April 2009 SSOC regarding the issue of a higher rating for a duodenal ulcer with gastritis and the propriety of the rating reduction; and if these benefits cannot be fully granted, issue an SSOC that includes consideration of all pertinent evidence and laws and regulations pertaining to the rating reduction.  

4.  If any other issue remains on appeal, issue an SSOC, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


